Citation Nr: 1420807	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966, followed by various periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the Veteran's May 2013 Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has diabetes mellitus which was first diagnosed in March 1987 while he was on either active duty or active duty for training (ACDUTRA) during training at Dobbins Air Force Base (AFB) in Marietta, Georgia.  The Veteran has indicated that he had service in both the Army and Air Force Reserves.

Private medical records submitted by the Veteran show that by March 1987 he had been diagnosed with diabetes mellitus and was taking insulin.  The Air Force Reserve records currently associated with the claims file show that the Veteran was noted to have been diagnosed with diabetes mellitus in 1987.  His April 1991 periodic medical evaluation states, "Diabetes discovered in 1987 while in school at Dobbins AFB, GA.  Patient has been on Insulin therapy continuously since 1987."  The Veteran was discharged from the Air Force Reserve in November 1991 after a finding of physical disqualification due to uncontrolled diabetes mellitus.

In February 2008, VA issued a Formal Finding on the Unavailability of Service Records.  This Formal Finding is presumed, however, to address only the unavailability of the Veteran's Army service treatment records.  It is unclear from the record whether the Veteran's complete Reserve records and personnel records have been requested.  In this case, the Veteran has identified service records which may be directly relevant to an issue necessary to substantiate the claim, and this falls within VA's duty to assist the Veteran in obtaining records as provided in 38 C.F.R. § 3.159(c)(3), including in the case of an application to reopen a previously denied claim.  38 C.F.R. § 3.159(c) (2013).  Hence, the RO should request from all appropriate sources any outstanding Army, Army Reserve, and Air Force Reserve service treatment records and personnel records.

Additionally, it is unclear whether the Veteran was serving on ACDUTRA at the time of his March 1987 diagnosis of diabetes mellitus.  The dates of the Veteran's Air Force Reserve service and any periods of ACDUTRA and inactive duty training (INACDUTRA) have not yet been verified.  Such verification is relevant to a determination as to whether the claimed disability was incurred during a period of qualifying service.

Accordingly, the case is REMANDED for the following action:

1.  Verify the periods of the Veteran's service in the Air Force Reserve and any periods of ACDUTRA and INACDUTRA.  Document for the claims file all actions taken and responses received.

2.  Obtain from the appropriate sources complete service Army, Army Reserve, and Air Force Reserve personnel records and any outstanding Army and Air Force Reserve service treatment records for the Veteran.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request clinical records pertaining to the Veteran's March 1987 diagnosis of and treatment for diabetes mellitus from Dobbins AFB in Marietta, Georgia.  The AOJ must again follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Then, the Veteran's claim for service connection for diabetes mellitus should be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



